Allow me to join my
colleagues in congratulating you, Sir, on your election
to the presidency of the General Assembly. I am
confident that this fifty-fifth session will be most
effective and successful under your guidance. I would
also like to express our appreciation to your
predecessor, Mr. Gurirab, for his skilful leadership, and
I welcome Tuvalu to the United Nations as a new
Member.
Here in this great city just two weeks ago, an
unprecedented number of heads of State gathered and
outlined the challenges facing the world in the new
millennium, together with their nations' achievements
and their visions for the future. It is true that the
myriad views expressed differed in perspective, focus,
attitude and outlook, but it is also true that the leaders
of the world left the Summit having renewed their
common commitment to universal values and
principles and to a more peaceful and prosperous
world. All these were clearly reflected in the Secretary-
General's report and the Millennium Declaration,
which provide us with a blueprint for a common
agenda in the years to come.
This is a global agenda to meet global goals, but,
as is often said, all politics is local and everything
begins at home. Therefore, in the final analysis, it is
each individual State that must take up the
responsibility in its own country and region to make a
difference that will have a cumulative impact on the
quality of the world in which we all live. Armenia is
cognizant of its own responsibility and is committed to
doing its part to enhance regional peace and security
and to elevate the quality of life of everyone involved.
The Secretary-General's millennium report
groups our global challenges under three blunt
headings: freedom from want, freedom from fear and
the freedom of future generations to sustain their lives
on this planet.
Globalization is expected to drive economic
development around the world in order to allow future
generations to sustain their lives and to make possible
the kind of economic self-sufficiency we all want for
our peoples. The major task of Governments around
the world today is the pursuit of sound policies and
appropriate structural adjustments to meet the
challenges that globalization presents and to take
advantage of the opportunities it offers without falling
victim to the hazards it threatens.
At the same time, the revolution in
communication and information technologies has
opened up the global market to new players.
Information technology and the Internet have become
the moving engines for economic growth and, at the
same time, if used appropriately, its great equalizers.
They hold the promise of unlimited progress and allow
even small and landlocked countries to take advantage
of global access in almost every area of their lives.
Armenia is fully cognizant of this and has made
information technology development the axis of its
economic growth. We have already taken concrete
steps towards bolstering the development of
information technology and telecommunications and,
together with foreign investors, have begun preliminary
work towards an information technology industrial
park on the outskirts of the capital.
At the same time, well aware that Armenia's
educational system must be up to matching this call for
infusing the existing intellectual capacity and talent
with new skills, we will ensure that education
curriculums include computer literacy and Internet
familiarity. By 2005, all our schools will have
computer capabilities with unlimited Internet access.
Freedom from want and freedom from fear go
hand in hand. Without a free, democratic, open system
at home and peace and security in our neighbourhood,
it is not possible to achieve economic prosperity.
During the nine years since the establishment of
Armenia's independence, we have made great strides in
anchoring democratic values, the rule of law and
respect for human rights in our society. This year, with
Armenia's membership in the Council of Europe, these
processes will become irreversible. The responsibilities
associated with membership will strengthen and
reinforce all that has been achieved to date.
Economic prosperity also hinges on regional
stability. At the same time, long-term peace, security
and prosperity in our region depend on its equitable
economic development and the development of
multifaceted economic arrangements among countries
and regional organizations. It is apparent that the new


environment of coexistence requires new approaches
from international organizations. Regional and
subregional integration has become politically and
economically expedient. This is especially true in the
Caucasus, which is emerging as a region for competing
political and economic interests. We look at our
security not only in a bilateral, but also in the broader
regional European context. We are convinced that, in
the long run, our national security must be anchored in
regional stability.
We are confident that economic cooperation will
help us transcend political problems and facilitate the
resolution of political issues. A stable and democratic
Caucasus is a work in progress. Still, the promise of
democracy in the region must not shroud the fragility
of the emergent equilibrium. We recognize and
welcome the constructive role that the United Nations
and other international organizations — such as the
Organization for Security and Cooperation in Europe
(OSCE), the Council of Europe, the Black Sea
Economic Cooperation and the Commonwealth of
Independent States — can and must play to consolidate
this regional equilibrium. Armenia intends to expand
its cooperation within those organizations and more
actively to participate in various regional institutions.
These diverse bodies, however, must not, by the
uneven or inconsistent application of their principles,
exacerbate existing regional disparities. Armenia is
confident that the Caucasus is in need of a regional
system for stability and security and we stand ready to
work towards its formation. We were the first to
propose, last year at the OSCE Istanbul Summit, the
beginning of a process towards comprehensive regional
security leading to a stability pact for the region.
Armenia has adopted and will abide by its policy of
complementarity, conducting relations with all
countries which have political or economic interests in
the Caucasus. This approach has worked quite
effectively over the past several years and we believe
that it has contributed to the reduction of polarization
and tension in the region.
However, the region continues to remain
adversely affected by the lack of formal relations
between Armenia and our neighbour, Turkey. Although
Armenia, from day one of its independence, opted for
the normalization of relations and the establishment of
diplomatic ties, Turkey insisted and continues to insist
on certain conditions related to Nagorny Karabakh and
the recognition of the Armenian genocide.
Ten days ago at the Summit, from this podium
President Kocharian addressed this issue and extended
a hand to our neighbour in order that we might together
find a way to live with the truth of the past without
jeopardizing the promise of the future. Unfortunately,
Turkey's response indicated that it continues to let the
fear of history limit its freedom to act. However, there
is no national history in a vacuum. France and
Germany, England and France, the United States and
Japan, in order to transcend their histories of conflict,
war and hatred, had to transcend the past together.
Indeed, many nations have founded their spiritual and
moral resurrection on exorcising their guilt, on the
search for validation through truth, on facing their own
past squarely. Redemption and reconciliation without
truth will remain forever elusive.
The Millennium Summit Declaration addressed a
topic that is very important in relation to Armenians'
right to freedom from fear. The Millennium
Declaration provided for the right to self-determination
of peoples who remain under colonial domination and
foreign occupation. In Nagorny Karabakh, there was
both colonial domination by the Soviets and foreign
occupation by Azerbaijan, which was illegally and
unjustly given jurisdiction over the Armenian region in
1923. For a people whose compatriots lay just over the
border, but out of reach, such a divisive act and the
ensuing double layer of subjugation was untenable.
During the decades of Soviet rule and then after the
collapse of the Union of Soviet Socialist Republics, the
Armenians of Nagorny Karabakh resorted to
demanding their right to self-determination, the refusal
of which led to military conflict, refugees and loss of
life.
During the last six years, the military phase of the
conflict has ceased, and Armenia remains committed to
a lasting resolution that will provide for peace and
security for Nagorny Karabakh, with a continuous
geographical link with Armenia. We will continue to
work intensely with the co-chairs of the Minsk Group
and wish to underscore their contribution to
maintaining the ceasefire regime. With equal fervour,
we are ready to maintain direct contacts with
Azerbaijan in order to search for compromise.
However, we think that direct negotiations between
Azerbaijan and Nagorny Karabakh would be more
productive, as it is the people of Karabakh who will
ultimately determine their own destiny and future.
12

In his report the Secretary-General rightly stated
that today more wars are being fought within States
than between them. Yet no attempt is being made to
address this new challenge in a more effective,
meaningful and realistic way.
Each conflict must ultimately be addressed on its
own terms, and through the actions and the
accommodations of its own peoples and its political
leaders. What the international community can do is
provide not only the support and the potential
incentives for this process of transformation, but also
the intellectual, conceptual models for exploring
appropriate and suitable arrangements for the
resolution of seemingly intractable conflicts. We
believe that in designing appropriate frameworks
within which hostile parties can find a common
language, reassurances may be designed in a flexible
manner which must be specifically geared to
addressing particular types of conflicts. If I may be
allowed a truism, we should think along the lines of
“form follows function”. The function of the probable
solutions that must emerge, as well as the broad outline
of an eventual peace agreement, must rely, we believe,
on devices or principles that are tailor-made, highly
specific and perhaps even unique. Without that kind of
customization, we believe that generic, standard-issue
formulas will not be well-suited to the resolution of the
conflict in which we find ourselves at this moment
deeply involved, and whose long-term outcome is of
great concern to us.
For us, peace in Nagorny Karabakh represents, of
course, the promise of transforming a situation of
hostility and confrontation with our neighbour,
Azerbaijan, into one of cooperation and mutually
reinforced security. We would like to think of the day
when Karabakh is transformed from being a chasm
separating our countries into a bridge built for the
benefit of all the populations concerned.
The political document adopted by the
Millennium Summit sets the guidelines for the
development of the United Nations in the coming
years. Armenia is confident that this Organization,
given its outstanding role and track record, has the
capacity to address the new challenges in a most
satisfactory manner. The vast experience accumulated
over the last five decades can be successfully applied
to secure peace and stability all over the world.
However, in response to today's new challenges
and new demands, United Nations reforms must be
carried through to strengthen this dynamic
organization. With the proposed expansion of the
Security Council, that strategic body will become more
representative, and its decisions will be endowed with
greater authority.
May the twenty-first century be the one that sees
all nations united in shared goals and collective action.








